DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 14-15, 17-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0141045) in view of Burdi et al. (US 2006/0007171).
Regarding claim 1:
Choi discloses:
A sensor system, comprising: 
a touch sensor comprising a plurality of conductive sensing elements (e.g., Fig. 3B), the plurality of conductive sensing elements comprising a first subset of conductive sensing elements coupled to a first side (paragraph 58) and a second subset of conductive sensing elements coupled to a second side 
one or more control circuits configured to obtain touch data associated with a touch input to the touch sensor (paragraph 53), the touch data being based at least in part on a respective response to the touch input by the plurality of conductive sensing elements, the one or more control circuits are configured to determine whether the touch input is associated with the first subset of conductive sensing elements or the second subset of conductive sensing elements based at least in part on the respective response to the touch input by the plurality of conductive sensing elements (paragraph 53). 
Choi does not disclose:
the sensing elements are ”integrated with a flexible substrate,” with the first subset “coupled to a first side of the flexible substrate” and the second subset “coupled to the second side”
Burdi discloses:
sensing elements are integrated with a flexible substrate (paragraph 38), with the first subset coupled to a first side of the flexible substrate and the second subset coupled to the second side (paragraph 60).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi the elements taught by Burdi.
The rationale is as follows:
Choi and Burdi are directed to the same field of art.
Burdi discloses an alternative touch panel structure that already has sensing elements on the front and back. It would have been obvious to substitute this structure for the touch panel shown in Choi, especially given that Choi does not give many structural details and Burdi does. One of ordinary skill in the art could have done this with predictable results.
Regarding claim 2:

wherein the one or more control circuits are configured to: determine, in response to the touch input, a first respective response by a first conductive sensing element of the first subset and a second respective response by a second conductive sensing element of the second subset; and determine whether the touch data is indicative of a first input gesture based at least in part on the first respective response and the second respective response (this follows from, e.g., Choi paragraph 66: “an application that requires precise touch point coordinates” with these zones means distinguishing gestures, in at least that a “gesture” can be a touch to a particular area)
Regarding claim 3:
Choi in view of Burdi discloses:
wherein the one or more control circuits are configured to, in response to determining that the touch input is associated with the first subset of conductive sensing elements, determine whether the touch data corresponds to one or more pre-defined parameters associated with the first input gesture (Choi paragraph 66 as just discussed). 
Regarding claim 4:
Choi in view of Burdi discloses:
wherein the one or more control circuits are configured to, in response to determining that the touch input is associated with the second subset of conductive sensing elements, determine that the touch input is not indicative of the first input gesture (Choi paragraph 66, etc.: if it distinguishes the point and whether it is in a particular zone it determined this). 
Regarding claim 5:
Choi in view of Burdi discloses:
wherein the one or more control circuits are configured to, in response to determining that the touch input is associated with the first subset of conductive sensing elements and that the touch data is 
Regarding claim 6:
Choi in view of Burdi discloses:
wherein the computing device is local to the sensor system (e.g., Choi Fig. 2A). 
Regarding claim 7:
Choi in view of Burdi discloses:
wherein the computing device is remote from the sensor system and initiating the functionality comprises transmitting to the computing device data indicative of the first input gesture (Choi indicates that there can be wireless communication and data can be received from it in, e.g., paragraph 38). 
Regarding claim 8:
Choi in view of Burdi discloses:
wherein determining whether the touch data corresponds to one or more pre-defined parameters associated with the first input gesture comprises providing the touch data as one or more inputs to one or more machine-learned models configured to generate one or more outputs indicative of whether the one or more inputs correspond to the first input gesture (this is implicit to the application of Choi paragraph 66). 
Regarding claim 9:
Choi in view of Burdi discloses:
wherein: the one or more machine-learned models are configured to determine whether the touch input is associated with the first subset of conductive sensing elements or the second subset of conductive sensing elements (e.g., paragraph 69).
Regarding claim 10:
Choi in view of Burdi discloses: 

Regarding claim 14:
Choi in view of Burdi discloses:
wherein: the first side is opposite the second side in a direction orthogonal to first side and the second side; and the first subset of conductive sensing elements is separated from the second subset of conductive sensing elements in the direction orthogonal to the first side and the second side (as per Burdi Fig. 2). 
Regarding claim 15:
Choi in view of Burdi discloses:
wherein: each conductive sensing element of the plurality of conductive sensing elements is elongated in a first direction with a spacing between adjacent conductive sensing elements in a second direction orthogonal to the first direction; and each conductive sensing element of the first subset of conductive sensing elements is adjacent, in the second direction, to at least one conductive sensing element of the second subset of conductive sensing elements (as per Burdi Fig. 2). 
Regarding claim 17:
Choi in view of Burdi discloses:
wherein: the touch sensor is a capacitive touch sensor (Choi paragraph 40).
Regarding claim 18:
Choi in view of Burdi discloses:
wherein: the first side of the flexible substrate and the second side are separated in the direction orthogonal to the first side and the second side (Choi Fig. 2, Burdi Fig. 2, etc.); and 

Regarding claim 24:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Burdi, and further in view of Nakajima et al. (US 2019/0364983).
Regarding claim 19:
Choi in view of Burdi discloses a sensor system as discussed above. Most elements of this claim have already been identified with respect to those rejections.
However, Choi in view of Burdi does not disclose it is:
“An interactive object wearable by a user.”
Nakajima discloses that a touch sensor is:
an interactive object wearable by a user (e.g., abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Choi in view of Burdi the elements taught by Nakajima.
The rationale is as follows:
Choi, Burdi, and Nakajima are all directed to the same field of art.
Nakajima discloses a possible use for the sensors disclosed by Choi and Burdi. One of ordinary skill in the art could have incorporated it in this way with predictable results.
Regarding claim 16:
All elements positively recited follow from the teaching of Nakajima as applied to claim 19. No further elaboration is necessary.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11:
The closest prior art of record, Choi in view of Burdi, does not teach or suggest wherein the one or more control circuits are configured to determine whether the touch input is associated with the first subset of conductive sensing elements or the second subset of conductive sensing elements by: determining at least one signal difference associated with the first subset of conductive sensing elements; determining at least one signal difference associated with the second subset of conductive sensing elements; determining that the touch input is associated with the first subset of conductive sensing elements if the at least one signal difference associated with the first subset of conductive sensing elements is greater than the at least one signal difference associated with the second subset of conductive sensing elements; and determining that the touch input is associated with the second subset of conductive sensing elements if the at least one signal difference associated with the second subset of conductive sensing elements is greater than the at least one signal difference associated with the first subset of conductive sensing elements. In particular, Choi in view of Burdi does not disclose determining whether it is the first or second subset based on signal differences in the claimed manner. These elements in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claims 12-13:
They are dependent on claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Longinotti-Buitoni et al. (US 2017/0196513); Poupyrev et al. (US 2017/0325518); Chou et al. (US 2017/0075481); Cobanoglu et al. (US 2020/0097109).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694